Citation Nr: 0613533	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  94-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected hypertrophic lichen 
planus and its treatment on the basis that such aggravated 
the cardiovascular disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to May 1959 and from October 1966 to July 1967.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision by the Cheyenne 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for artery disease/peripheral 
vascular disease, claimed as secondary to medication for 
treatment of service-connected hypertrophic lichen planus.  
This case was previously before the Board in March 1997, when 
the Board granted an increased (30 percent) rating for lichen 
planus, and remanded the matter of secondary service 
connection for cardiovascular disease for further 
development.  The case was again before the Board in 
September 2000, when the Board granted an earlier effective 
date for the 30 percent rating for lichen planus, denied 
secondary service connection for cardiovascular disease on 
the basis that service connected disability (to include 
medication for the disability) caused the cardiovascular 
disease; and remanded the narrow matter of secondary service 
connection for cardiovascular disease on basis that such was 
aggravated by service connected disability for further 
development.  In May 2003 the case was administratively 
reassigned to the undersigned.  In July 2003 and August 2004 
the case was remanded for due process considerations 
(including notification of the Veterans Claims Assistance Act 
of 2000 (VCAA)).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's cardiovascular disability increased in severity 
due to or as a result of his service-connected hypertrophic 
lichen planus or medication prescribed for treatment of that 
disability.





CONCLUSION OF LAW

Secondary service connection for cardiovascular disease on 
the basis that the cardiovascular disease was aggravated by 
the veteran's service connected hypertrophic lichen planus or 
medication prescribed in treatment of hypertrophic lichen 
planus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
notice via July 2003 and October 2004 correspondence from the 
RO, specifically including that he was to provide any 
additional evidence he had pertinent to his claim.  The 
September 2000 Board decision explained what was necessary to 
establish secondary service connection based on aggravation, 
including a discussion of (and citation to pertinent case 
law).  A January 2006 supplemental statement of the case 
(SSOC) provided the full text of the regulation implementing 
the VCAA, and (pursuant to directives of the July 2003 and 
August 2004 Board remands) specifically advised the veteran 
of what he needs to establish service connection for 
cardiovascular disease as secondary to service-connected 
hypertrophic lichen planus.  The veteran has had ample 
opportunity to respond/supplement the record.  The claim was 
reviewed by the RO subsequent to the Board's remand.  
Significantly, neither the veteran nor his representative has 
alleged that the notice in this case was less than adequate.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Here, the veteran was not provided 
notice regarding ratings or effective dates (as such 
pertained to the cardiovascular disability).  However, such 
matters only have significance when there is an award of 
service connection.  Where (as here) service connection is 
being denied, there is no prejudice resulting from the 
absence of such notice.  Incidentally, the veteran was 
provided notice regarding effective dates, generally, 
following the grant of an increased rating, and in 
conjunction with his claim seeking an earlier effective date, 
for other disability.    

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
Board directed additional development by remands in March 
1997, September 2000, July 2003, and August 2004, and the 
additional evidence obtained (including VA examination and 
medical opinions) was considered by the RO.  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is also met.  It is not prejudicial to the appellant 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

In a January 1968 decision the RO granted service connection 
for hypertrophic lichen planus.  

Postservice medical evidence includes a record of private 
medical treatment in 1968, reports of VA examination and 
hospitalizations in 1969, and a VA examination report and 
outpatient records dated through 1971.  Those records are 
negative for findings related to artery disease and/or 
peripheral vascular disease.  During hospitalization at a VA 
medical facility in August 1969, the veteran was given 
Vioform cream with hydrocortisone for lesions on his left leg 
and scrotum.  The use of Synalar ointment for lichen planus 
was noted during VA hospitalization in 1972.  

In a September 1981 medical report, a private physician 
reported he prescribed a topical Cordran tape and Polysporin 
ointment for the veteran's lichen planus.  During VA 
hospitalization in 1981, an examiner recommended Griseofulvin 
and Lidex ointment in lieu of the Cordran tape and Synalar 
cream.  In mid-1982, the veteran was placed in a university 
sponsored experimental treatment program for several months 
using Accutane, but after he did not improve, treatment via 
low-dose Methotrexate was recommended.  At a December 1982 
personal hearing (held in relation to a claim for an 
increased rating for hypertrophic lichen planus), the veteran 
testified that he used Synalar cream and Polysporin when 
needed to treat skin infection.  In a January 1983 letter, a 
VA physician noted that the veteran should be taken off all 
medication (except medication for arthritis) because the 
medication he was taking for hypertension was causing 
diabetic and liver problems.  

VA medical records show that Methotrexate was started in mid-
1983.  A private clinician reported in an October 1983 letter 
that no liver or kidney problems were noted in the laboratory 
findings, and the physician's letter makes no reference to 
cardiovascular disease.  On VA examination in March 1984, it 
was noted that the veteran was taking Diprolene in late 1983 
after being taken off Methotrexate.  Examination revealed 
that the veteran's blood pressure was 140/90.  The examiner 
noted that "[r]ecords currently available only go back to 
1983, and blood pressures have all been normal during that 
time."  Other contemporaneous VA medical reports also reveal 
that the veteran had hypertension, but there is no reference 
to cardiovascular/peripheral vascular disease.  Subsequent 
records of treatment through 1990 show a reference in 1986 to 
fluocinolone cream in early 1986.

In December 1990 VA medical records, it was reported that the 
veteran had a six month history of claudication.  VA 
hospitalization reports in 1991 reveal clinical findings of 
peripheral vascular disease and essential hypertension.  
During a May 1992 personal hearing, the veteran contended 
that various medications; Accutane, Diaperene, and 
Methotrexate, affected his blood system.  In his substantive 
appeal, he asserted that his arterial disease was directly 
related to the medication he was taking for his service-
connected skin disease.  

In support of his claim, the veteran provided textual 
evidence in the form of product information that explains the 
adverse reactions to Diprolene, a topical corticosteroid for 
pruritic manifestations of dermatoses.  He also furnished 
additional product information for Methotrexate from the 
Physicians' Desk Reference, and he has submitted two issues 
of "Family Care Health Monitor."  

VA examination in June 1992 resulted in diagnosis of 
atherosclerosis; status postoperative graft abdominal aorta, 
iliac, and femoral; and angina probably related to coronary 
artery disease, presently under investigation.  

On VA examination in August 1992, the veteran dated his 
cardiovascular history back to 1982 when he developed left 
leg edema.  The examiner noted that Accutane was tried, but 
was discontinued after approximately six months because of 
elevated triglycerides.  Examination resulted in diagnoses of 
peripheral vascular disease and coronary artery disease.  The 
examiner expressly reported that he knew of no specific 
association between the peripheral vascular disease and 
hypertrophic lichen planus.  The examiner stated that, to his 
knowledge, after Accutane was stopped the 
hypertriglyceridemia returned to pretreatment levels.  The 
examiner stated that it was conceivable that this may have 
contributed to the atherogenic process but that the veteran 
had risk factors for vascular disease, a history of 
hypertension, and a heavy smoking history of up to six packs 
of cigarettes a day.  The veteran also had a history of 
glucose intolerance and a family history of coronary artery 
disease and diabetes.  The examiner expressly noted that the 
contribution of Methotrexate to his vascular disease was 
uncertain, and that the relationship of prescribed oral and 
topical corticosteroids to the veteran's coronary artery 
disease was "quite uncertain."  

In March 1994 the veteran was admitted to a private medical 
facility due to chest pain and other symptoms.  The report of 
the hospital stay is negative for any reference to 
hypertrophic lichen planus.  The admission records indicate 
that the veteran had a positive tobacco use history of 50 
pack years at 2 packs a day.  His positive risk factors for 
cardiac disease were cigarette smoking, peripheral vascular 
disease, and history of increased cholesterol.

On VA examination in July 1997, a history of lichen planus as 
well as the previous use (for approximately six months) of 
Accutane were noted.  It was also noted that Methotrexate was 
tried for a short time after Accutane was discontinued, but 
that it was stopped because of problems with the liver.  The 
examiner reported that some years later the veteran developed 
symptoms of peripheral vascular disease and coronary artery 
disease.  The examiner found that the veteran was obese and 
occasionally had high blood sugars; that he had a 100 pack-
year smoking history; and he had a family history of coronary 
artery disease.  The examiner stated that neither lichen 
planus nor Methotrexate predisposes an individual to either 
peripheral vascular disease or coronary artery disease, but 
that Accutane can at times cause triglycerides to rise.  In 
that regard, the examiner noted that the veteran's 
triglycerides were elevated for a period of approximately six 
months, and followed that observation by stating, "I do not 
believe a short-term rise in [the veteran's] triglycerides 
was enough to cause any problems with [peripheral vascular 
disease] or [coronary artery disease]."  The examiner 
further noted that in the years since the transient rise in 
triglycerides, the veteran's triglycerides remained normal.  
The examiner noted that the veteran's cholesterol had been 
quite low and his HDL cholesterol had always been quite low. 
The examiner believed that the veteran's smoking history and 
low HDL cholesterol were the predisposing factors to his 
coronary artery disease and his peripheral vascular disease.  
The examiner stated:

In summary, I do not believe that [the 
veteran's] underlying disease of lichen 
planus nor the treatments that he's 
undergone for his lichen planus in any 
way predisposed him to [peripheral 
vascular disease] or [coronary artery 
disease].

On VA general medical examination in August 1998, it was 
noted that the veteran apparently had reacted to Accutane by 
way of increased triglycerides and hepatic enzyme elevations.  
It was also noted that the veteran had hepatic enzyme 
elevations with Methotrexate at a later time.  

Of record is a February 2002 report from a VA fee-based 
physician who was asked to examine the veteran, review the 
record, and provide a medical opinion specifically regarding 
whether there is any relationship between the veteran's 
cardiovascular disease and his service-connected hypertrophic 
lichen planus or the medication prescribed to treat the 
hypertrophic lichen planus.  The physician reported that he 
reviewed the claims folder in detail, and he identified the 
veteran's known cardiovascular and peripheral vascular 
disease.  It was noted that the veteran was tried on Synalar 
cream and 13-CIS Retinoic Acid, but without significant 
benefit.  Other medications tried included Diprolene, 
Methotrexate, and Accutane.  It was noted that the veteran's 
risk factors for developing coronary artery disease included 
a history of cigarette smoking that was "discontinued only 
10 years ago."  It was also noted that he has type II 
diabetes and a history of hypertension.  The veteran's family 
history was noted as remarkable in that his father suffered a 
myocardial infarction at age 59.  Examination resulted in the 
physician reporting:

[The veteran] clearly has coronary artery 
disease and lichen planus.  The question 
arises as to whether the 
hypertriglyceridemia that transiently was 
present has significantly affected the 
[veteran's] cardiovascular disease.  It 
is my feeling that it was of such a short 
duration and, with the severe underlying 
problems that the [veteran] already has 
manifested, that the hypertriglyceridemia 
of ACCUTANE probably did not 
significantly affect the [veteran's] 
progression of vascular disease.  The 
METHOTREXATE, in my opinion has not 
affected his cardiovascular system.

The examiner also addressed the question as to the "stress 
that has occurred from the treatment" in the context of 
progression of cardiovascular disease.  While expressly 
opining that "this is an extremely difficult area to 
objectively evaluate," the physician reported that, 
considering the fact that the veteran has so many risk 
factors for progression of coronary disease (consisting of 
obesity, hypertension, type II diabetes, and cigarette 
smoking) that the affect of "stress" is "probably playing 
a minimal role in the entire process."  The physician 
concluded his examination findings by stating:

I agree that the [veteran] clearly has 
hypertrophic lichen planus.  This is a 
major problem for him, affecting his 
lifestyle and in the context of his 
personality, has caused him major 
difficulties.  Yet, his cardiovascular 
system has suffered from reasons 
unrelated to lichen planus and, in my 
opinion, the medications of METHODREXATE 
and ACCUTANE.  

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As was noted above, the Board previously (in September 2000) 
denied secondary service connection for cardiovascular 
disease on the basis that such disease was caused by the 
veteran's service connected skin disorder or by medication 
provided in treatment of the skin disorder.  That decision is 
final, and the matter finally decided by the Board in 
September 2000 is no longer before the Board.  See 
38 U.S.C.A. § 7104.  The September 2000 Board decision 
remanded for further development the narrow matter of whether 
secondary service connection for cardiovascular disease is 
warranted on the basis that service connected disability 
aggravated the cardiovascular disease, and that is the only 
question before the Board at this time.

When aggravation of veteran's nonservice connected condition 
is proximately due to or the result of service connected 
condition, veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to aggravation.  See Allen v. 
Brown, 7 Vet. App. 439.  Aggravation is shown by evidence 
that impairment [of earning capacity] associated with the 
disability for which secondary service connection is due to a 
disability already service connected.   See Allen, at 448.  

The only evidence arguably supporting the veteran's claim 
consists of textual materials showing possible side effects 
of medications prescribed for the veteran's service connected 
skin disorder, and notations that he had a brief period of 
hypertriglyceridemia related to a trial of medication for the 
skin disability.  However, it was specifically noted that the 
triglycerides returned to normal after the skin medication 
trial was terminated, and such evidence does not show that 
the cardiovascular disability indeed progressed in severity 
as a result of the medication trial.  The only medical 
evidence of record specifically addressing this issue (the 
report of a VA arranged examination in February 2002) 
contains the express opinion of a consulting physician who 
examined the veteran (and reviewed his medical history), and 
reported that the veteran's "cardiovascular system has 
suffered from reasons unrelated to lichen planus and . . . 
the medications of METHODREXATE and ACCUTANE."  There is no 
medical evidence or medical opinion to the contrary.  The 
February 2002 examiner further noted that stress was raised 
in the context of progression of cardiovascular disease.  If 
that were the circumstance here, the veteran would have 
support for establishing service connection for his 
cardiovascular disease based on an aggravation theory (i.e., 
that service-connected hypertrophic lichen planus aggravated 
nonservice-connected cardiovascular disease).  However, the 
February 2002 physician went on to expressly note that the 
veteran has so many risk factors for progression of the 
coronary artery disease (consisting of smoking, obesity, 
hypertension, and type II diabetes), that "the affect of 
'stress' is probably playing a minimal role in the entire 
process."  The veteran's contentions to the effect that his 
cardiovascular disease is related to his service-connected 
hypertrophic lichen planus (or to medications for the skin 
disability) are not competent evidence.  As a layperson, he 
is not competent to opine in matters requiring specialized 
medical knowledge, skill, training, or education (such as 
medical nexus).  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence is against a finding that 
service connected disability (an/or its treatment) aggravated 
the veteran's cardiovascular disease, and against his claim 
of secondary service connection on that basis.  Accordingly, 
the claim must be denied.  


ORDER

Secondary service connection for cardiovascular disease on 
the basis that it was aggravated by the veteran's service-
connected hypertrophic lichen planus (or medication 
prescribed for treatment that skin disorder) is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


